DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Species Restriction
	For the reasons described below under Response to Arguments, the species requirement for compound A is withdrawn.  The elected species, as in amended claim 1, is allowable over the prior art.  The remaining species are rejected over the prior art as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, “the compound of Formula (VI)” lacks proper antecedent basis.  Claim 11 should depend from claim 10.

Claim Rejections - 35 USC § 102

COMPOUND A – 1,3 bis(n-aminoalky)tetraalkylsiloxanes
Claims 1-3 and 6-7, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2018/0142151 A1).
	Lee discloses a composition comprising the reaction product of
(A) 1,3 bis(n-aminoalky)tetraalkylsiloxanes (General Formula (3) [0039], for example 3-[[3-aminopropyl(dimethyl)silyl]oxy-dimethylsilyl]propan-1-amine]);
(B) phosphoric acid [0029]; and
(C) a solvent comprising water [0042].
	As to claims 2-3, Lee discloses a fluoride compound of HF [0029] when a combination of two or more acids may be included in the composition.
	As to claims 6-7, Lee discloses to include trimethylamine [0049].
	As to claims 12-13, see the rejection of claim 1.

COMPOUND A – O-phosphorylethanolamine
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR 2019-0040743 A1).
	Kim discloses a composition comprising the reaction product of
(A) o-phosphorylethanol amine (“E” embodiment 6, paragraph 109);
(B) phosphoric acid (embodiment 6, paragraph 109, see also paragraph 47);  and
(C) a solvent comprising water (paragraph 47),
	wherein the composition is an etching composition for selectively etching silicon nitride (paragraph 47).

Claim Rejections - 35 USC § 103
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0142151 A1).
The rejection of Lee from above is repeated here.
As to claims 14-15, Lee teaches that the disiloxane may comprise a C1-C20 alkoxy group or a C1 to C20 group, which encompasses cited formula VIII and the compound in claim 15 when the groups are methoxy and methyl groups.  Lee fails to disclose a combination of siloxane compounds in the etching composition.  Lee teaches that the siloxane improves nitride-to-oxide film selectivity [0044].  However, it is obvious to combine equivalents known for the same purpose.  See MPEP 2144.06, I. (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.”  In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980), MPEP 2144.01, I.).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the two siloxanes to arrive at the claimed combination in the composition of Lee because they serve the same purpose of etching silicon nitride selectively.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest  a compound of Formula VI, as in the context of claim 10.
The closest prior art, Lee et al (US 2018/0142151 A1), discloses a composition with a single aminoalky moiety such as Formula VII, but not two, as in the context of Formula VI.  The prior art also does not teach this compound.  Therefore, there is no motivation to modify Lee to arrive at the claimed invention, as in the context of claim 10.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 10/13/21, with respect to 35 USC 112, 102 rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Applicant’s point is well taken that there is no motivation to combine Lee and Lei because of their different fields of endeavor.  
The elected species for compound A is thus allowable over the prior art, as in the context of claim 1.  The remaining species have been examined, and the rejections are set forth above.

Applicant’s remaining arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713